Citation Nr: 0929827	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  93-25 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1976 to 
January 1978.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating action of 
the Department of Veterans Affairs Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In that decision, 
the RO denied a TDIU.  This issue was remanded in August 
2003, December 2005, and March 2007.  

The Board denied the claim for a TDIU in January 2008.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (the Court).  By Order dated March 26, 2009, 
the Court vacated the January 2008 Board decision and 
remanded it for readjudication consistent with the Court 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Board finds that further development is required for the 
Veteran's claim for a TDIU.  

The Veteran was given a spine examination in May 2007.  Per a 
March 2007 Board remand, the examiner was specifically 
requested to provide an opinion as to the extent that the 
Veteran's service-connected disabilities interfered with his 
ability to work.  The examiner was to distinguish the impact 
of the Veteran's low back strain (service-connected) from the 
impact of the Veteran's cervical spine disorder (not 
service-connected) on employment.  All findings, reasons, and 
bases were to be set forth in detail.  In the May 2007 VA 
spine examination report, the examiner stated: 

Based solely on his [service connected] 
lumbosacral back and [non-service-connected] 
cervical conditions (cervical degenerative joint 
disease and degenerative disc disease) condition 
(sic), although he can never work as an 
infantryman or in construction as he did before, 
he will be restricted to a light duty 
administrative job with no pushing, pulling, 
lifting, carrying objects more than 5 [pounds] 
repeatedly during an 8 hour working day.  He also 
cannot sit or stand straight for more than 2 hours 
without taking 15 minute breaks.  (Emphasis 
added.)  

The examiner also noted in his report that the Veteran's 
condition had mostly severe and preventative effects on usual 
daily activities.  It is unclear from the report if it was 
the Veteran's low back strain (service-connected) or his 
cervical spine disorder (not service-connected) that resulted 
in the problems with usual daily activities.  The issue of 
restricted activities of daily living was not addressed in 
the examiner's opinion.  

On remand, the Veteran should be given a new VA examination.  
The examiner should distinguish between the service-connected 
low back strain and non-service-connected cervical spine 
disability in addressing what impact the service-connected 
low back strain has on employment and activities of daily 
living.  The examiner should take into account the Veteran's 
occupational history and limited education.  The Board is 
particularly interested in knowing if the Veteran's low back 
strain is what is preventing from sitting or standing more 
than two hours at a time without taking a break.  The Board 
cannot emphasize enough that the low back strain is of 
primary concern because it is service-connected.  The 
cervical spine disability is not service-connected and may 
not be considered as a factor in evaluating unemployability.  

Additionally, the Board requests that the Agency of Original 
Jurisdiction (AOJ) consider whether the Veteran's 
service-connected disability picture would warrant referral 
for extra-schedular consideration from the Under Secretary 
for Benefits or the Director of Compensation and Pension 
Services, as prescribed under 38 C.F.R. § 4.16(b).  If not, 
the AOJ should provide adequate reasons and bases.  

Accordingly, the case is REMANDED for the following action: 

1. Schedule the Veteran for a pertinent VA 
examination to determine the impact of the 
Veteran's low back strain 
(service-connected) from the impact of the 
Veteran's cervical spine disorder (not 
service-connected) on employment.  The 
claims folder and a copy of this remand 
should be made available to the examiner for 
review prior to the examination.  All 
indicated testing should be conducted.  All 
pertinent pathology should be noted in the 
examination report.  Medical evidence, 
including past VA spine examinations, are 
tabbed in yellow.  

The examiner should: 
*	distinguish the impact of the 
Veteran's low back strain 
(service-connected) from the impact 
of the Veteran's cervical spine 
disorder (not service-connected) on 
employment; 
*	distinguish the impact of the 
Veteran's low back strain 
(service-connected) from the impact 
of the Veteran's cervical spine 
disorder (not service-connected) on 
activities of daily living; 
*	address whether the service-connected 
low back strain prevents the Veteran 
from sitting or standing more than 
two hours at a time without taking a 
break; and 
*	consider the Veteran's occupational 
history and limited education.  

A complete rational for any opinion is 
requested.  

2. Consider whether the Veteran's 
service-connected disability picture 
would warrant referral for 
extra-schedular consideration from the 
Under Secretary for Benefits or the 
Director of Compensation and Pension 
Services, as prescribed under 38 C.F.R. 
§ 4.16(b).  If referral is not made, 
provide adequate reasoning for this 
decision.  

3. Re-adjudicate the issue of 
entitlement to a TDIU.  If the decision 
remains in any way adverse to the 
Veteran, he should be provided with an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered 
pertinent to the issue remaining on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

